DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 - 20 are amended; No claims are cancelled;  No claims are added; Claims 1 – 20 are currently pending and subject to examination.
Response to Arguments
In light of the amendments to remedy the informalities pointed out in the previous office action, the objection to claims 1 – 20, the rejection to claims 1 – 20 under 35 USC 112(b) and the rejection to claims 14 – 20 under 35 USC 101 are hereby withdrawn.  The applicant indicates in the 07/08/2022 remarks that a terminal disclaimed has been filed with the response to obviate the double patenting rejection; however there is no such filing present in the application record; therefore, the double patenting rejection is maintained.  Applicant's arguments with respect to the art rejection filed in the remarks dated 07/08/2022 have been fully considered but they moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 12, 14 – 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12, 13, 15, 16 of U.S. Patent No. US 10771381 B2 in view of Dutta et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant U.S. Patent No. US 10771381 B2. (see table below).

Application 17/001059
US 10771381 B2
Claim 1. A method comprising: sending by a requesting node a virtual Label Distribution Protocol initialization (vInit) message towards a target node, 

Claim 1. A method comprising: receiving, by a receiving node, a virtual Label Distribution Protocol initialization (vInit) message from a first node,
wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (vLDP) session between the requesting node and the target node;
wherein the vInit message comprises a request to establish a virtual Label Distribution Protocol (vLDP) session between a requesting node in a first network segment and a target node in a second network segment,
an address for the requesting node and an address for the target node, and; a VLDP session identifier (ID);
wherein the vInit message comprises an address for the requesting node and an address for the target node;
wherein: the vInit message received by the target node comprises a session identifier (ID) that identifies the vLDP session
obtaining by the requesting node and from another node, another vInit message after sending the vInit message, wherein the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node.
the responsive vInit message comprises the session ID; and the responsive vInit message confirms that the request to establish the vLDP session is accepted;


Claims 2, 9, 15, extracting, by the requesting node, a stack of one or more labels from the another vInit message; storing, by the requesting node, the extracted stack in memory; 
Recited in claims 1, 8, 13 respectively: extracting a stack of one or more relay labels from the vInit message, 
Recited in claim 5, 10, 15 respectively: storing an outer label, 
adding, by the requesting node, another label to the stored stack to create a modified stack in memory, wherein the another label is used by the requesting node to reach the another node
Recited in claim 5, 10, 15 respectively: the outer label is an outgoing label used by the target node to reach the first node


Claims 3, 10, 19, wherein the one or more labels were provided by one or more relay nodes and define an LDP path between the target node and the requesting node for messages transmitted over the vLDP session, and wherein the one or more relay nodes are located between the requesting node and the target node

Recited in claims 1, 8, 13, respectively: wherein the one or more relay labels were provided by one or more relay nodes and define a return path from the target node back to the requesting node for messages transmitted over the vLDP session; wherein the one or more relay nodes are located between the requesting node and the target node;


Claim 4, 11, 16, mapping the vLDP session ID with the modified stack in memory
Recited in claims 1, 8, 13, respectively: the virtual LDP message comprises an LDP label mapping message destined for the requesting node


Claims 5, 12, 17, generating, by a requesting node, a message; attaching by the requesting node, a copy of the modified stack to the message; and forwarding, by the requesting node, the message with attached modified stack to the another node
Recited in claims 1, 8, 13 respectively: after transmitting the responsive vInit message, generating a virtual LDP message (“vLDP message”) destined for the first node, wherein the virtual LDP message comprises an LDP label mapping message destined for the requesting node, wherein the virtual LDP message comprises the stack of one or more relay labels; and transmitting the virtual LDP message to the first node


Claims 6, 20, the requesting and target nodes are contained in separate network segments
Recited in claims 1, 13 respectively: a requesting node in a first network segment and a target node in a second network segment; 
recited in claims 7, 12, 16: wherein the target node is not directly connected to the requesting node


Claim 8. A node comprising: one or more processors; and a memory to store instructions executable by the one or more processors, to perform operations comprising: sending a virtual Label Distribution Protocol initialization (vInit) message towards a target node, 
Claim 8. A node comprising: one or more processors; and a memory to store instructions executable by the one or more processors, to perform operations comprising: detecting receipt of a vInit message from a first node;
wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (vLDP) session between the node and the target node, an address for the node and an address for the target node, and a VLDP session ID; 
and the vInit message comprises a request to establish a vLDP session between a requesting node in a first network segment and a target node in a second network segment, wherein the vInit message comprises an address for the requesting node and an address for the target node; wherein: the vInit message received by the target node comprises a session identifier (ID) that identifies the vLDP session
receiving another vInit message from another node after sending the vInit message, wherein the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node
the responsive vInit message comprises the session ID; and the responsive vInit message confirms that the request to establish the vLDP session is accepted


Claim 14. One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors of a node, cause the one or more processors to perform operations comprising: 
Claim 13. One or more non-transitory computer-readable storage media to store instructions that, when executed by one or more processors of a receiving node, cause the one or more processors to perform operations comprising:
sending a virtual Label Distribution Protocol initialization (vInit) message towards a target node
detecting, by the receiving node, receipt of a virtual Label Distribution Protocol initialization (vInit) message from a first node,
wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (vLDP) session between the node and the target node, 
wherein the vInit message comprises a request to establish a virtual Label Distribution Protocol (vLDP) session between a requesting node in a first network segment and a target node in a second network segment,
an address for the node and an address for the target node, and a VLDP session ID;
wherein the vInit message comprises an address for the requesting node and an address for the target node;
receiving another vInit message from another node after sending the vInit message, wherein the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node.
the responsive vInit message comprises the session ID; and the responsive vInit message confirms that the request to establish the vLDP session is accepted


US 10771381 B2 does not recite a Label Distribution Protocol (LDP) ID of the target node.
Dutta et al., from an analogous field of endeavor (Dutta et al, [0024] LDP (Label Distribution Protocol) is a signaling protocol for set up and maintenance of MPLS LSPs (Label Switched Paths), and for distributing labels for setting up LSPs) discloses a Label Distribution Protocol (LDP) ID of the target node (Dutta et al, [0026] an LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID and 2 byte label space identifier).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a Label Distribution Protocol (LDP) ID of the target node as taught by Dutta et al. with the system of US 10771381 B2 in order to establish a multi-hop LSP tunnel between two autonomous systems (Dutta et al, [0031]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (US 20060198321 A1) in view of Dutta et al. (US 20130266012 A1).
Regarding claim 1, Nadeau et al. discloses a method (Nadeau et al, FIG.s 2/3), comprising: 
sending, by a requesting node (Nadeau et al, FIG. 3, PE1 140), a virtual Label Distribution Protocol initialization (vInit) message towards a target node (Nadeau et al, FIG. 3, PE5 142; [0033] a router, or node may "ping" another node to confirm connectivity or other path status by sending an acknowledgement request message [interpreted as vInit message], or ping, to the node for which status is sought, and receiving an acknowledgment response message [interpreted as vInit response], or ping reply, from the pinged node to indicate availability or verify reachability in relation to [0035] an acknowledgment request message sent by an originating node follows the series of hops to the destination node and [0037] PE1 generates an acknowledgment request message including a return address stack, for storing the identity of successive routers traversed by the message), 
wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (VLDP) session between the requesting node and the target node (Nadeau et al, [0036] performing an LSP ping involves assessing the state of a remote node via a labeled switch path through each respective AS), an address for the requesting node (Nadeau et al, [0036] the originating node stores an entry indicative of its address for the acknowledging response request in the response request message and transmits the response request message to a border router included in the path to the remote node in relation to [0037] PE1 stores its identity as an element in the return address stack and transmits the message to ASBR1 150-1) and an address for the target node (Nadeau et al, [0036] the originating node identifies a remote node from which an acknowledging response is requested, where the remote node corresponds to a path including a sequence of border routers through one or more autonomous systems), and 
obtaining, by the requesting node and from another node (Nadeau et al, FIG. 3, ASBR1 150-1), another vInit message after sending the vInit message (Nadeau et al, [0036] the method accumulates, in a nondestructive manner at each successive border router, an entry indicative of the identity/address of each the successive border routers on the path to the remote node, thus building a set of return path routing information operable to be employed for returning a request response message in relation to [0038] ASBR1 forwards the acknowledgment response to PE1, completing the exemplary acknowledgment response indicating a positive/reachable path from PE1 to PE5).
Nadeau et al. discloses in [0054] that an IP or LSP address may be augmented with, for example, a route distinguisher or some other mechanism to specify which VPN the address came from; however Nadeau et al. does not expressly disclose the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node, which is known in the art as evidenced by Dutta et al.
Dutta et al., from an analogous field of endeavor (Dutta et al, [0024] LDP (Label Distribution Protocol) is a signaling protocol for set up and maintenance of MPLS Label Switched Paths (LSPs), and for distributing labels for setting up LSPs in relation to [0026] an LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID and 2 byte label space identifier) discloses the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node (Dutta et al, [0031] two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session, where the Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs and Targeted Hello Adjacencies can be multi-hop away in a network, forming a multi-hop LDP session between non-directly connected LDP LSRs, where the LDP Session is the channel through which all labels and various signaling parameters are exchanged (Label Mappings) with respect to various FECs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node as taught by Dutta et al. with the system of Nadeau et al. in order to establish a multi-hop LSP tunnel between two autonomous systems (Dutta et al, [0031]).

Regarding claim 2, Nadeau et al. – Dutta et al. disclose extracting, by the requesting node, a stack of one or more labels from the another vInit message (Nadeau et al, [0031] the first node from the stack, upon receiving the ping response, pops/retrieves the second node from the stack as the node to redirect the ping response to in relation to [0045] the acknowledgment response causes the ASBRs to repeat the retrieval and transmitting for each successive address on the return address stack until the originator receives the acknowledgement response); 
storing, by the requesting node, the extracted stack in memory (Nadeau et al, [0031] since the identities of each of the ASBRs are pushed onto the stack in order, and since the ping response travels the same path as the ping (due to the nature of LSP), the identities (addresses) retrieved from the stack are valid LSP addresses according to each respective ASBR on the response path in relation to [0055] the stack may maintain a list of the ASBRs that the reply has passed through so when the reply reaches the originator, it has exactly the path of ASBRs that the ping reached); and 
adding, by the requesting node, another label to the stored stack to create a modified stack in memory (Nadeau et al, [0049] the return address stack overrides routing table or other information indicative of an alternative path from a particular ASBR), 
wherein the another label is used by the requesting node to reach the another node (Nadeau et al, [0049] the LSP route is indicative of a particular path to an ASBR from within the ASBR, and therefore avoids forwarding to an ASBR which represents an alternate path). 

Regarding claim 3, Nadeau et al. – Dutta et al. disclose the one or more labels were provided by one or more relay nodes (Nadeau et al, [0031] the collective routing information of nodes traversed enables a reverse traversal to the originating node, where routing information may be an IP address or other identifier to enable recreation of the path from the pinged recipient back to the originator) and define an LDP path between the target node and the requesting node (Nadeau et al, [0041] at each of the successive border routers in the network, the ASBRs accumulate, in a nondestructive manner, an entry indicative of the identity of each the successive border routers on the path to the remote node) for messages transmitted over the vLDP session (Dutta et al, [0046] initiating LDP session establishment for one or more discovered LSRs for at least one of the plurality of LSR instances to establish thereby one or more respective LDP sessions), and wherein the one or more relay nodes are located between the requesting node and the target node (Nadeau et al, [0032] the autonomous systems collectively define a core network interconnecting the remote prefixes in relation to [0037] ASBR1 stores its identity in the next element in the stack, and forwards the message to ASBR2, similarly, ASBR2 writes an element to the stack and transmits to ASBR3 which writes the next return address in stack and ASBR4 receives the acknowledgment request, stores its identity as an element 5 in the stack, and sends the message to the destination PE5).  The motivation is the same as in claim 1.

Regarding claim 4, Nadeau et al. – Dutta et al. disclose mapping the vLDP session ID with the modified stack in memory (Nadeau et al, [0049] the return address stack 160 overrides routing table or other information indicative of an alternative path from a particular ASBR).

Regarding claim 5, Nadeau et al. – Dutta et al. disclose generating, by a requesting node, a message (Nadeau et al, [0005] at the ingress of an MPLS network, incoming IP packets are examined and assigned a "label" by a label edge router (LER), see also [0010]); 
attaching by the requesting node, a copy of the modified stack to the message (Nadeau et al, [0005] an MPLS-specific header is inserted at the front of each packet to in effect, re-encapsulate it, where the MPLS header contains a stack of labels--one or more--that uniquely identify the switching path between any two LSRs); and 
forwarding, by the requesting node, the message with attached modified stack to the another node (Nadeau et al, [0005] the labeled packets are then forwarded along an LSP, where each label-switched router (LSR) makes a switching decision based on the packet's label field in relation to [0006] the subsequent mapping of labels is consistent at each node so as to form a complete label switched path between the ingress to and the egress from the MPLS network).

Regarding claim 6, Nadeau et al. – Dutta et al. disclose the requesting and target nodes are contained in separate network segments (Nadeau et al, FIG. 3, PE1 is in AS 110-11; PE5 is in AS 110-13; [0035] the ping originator and destination maybe any router/customer or provider edge (CE or PE) routers, autonomous system border routers (ASBRs) interconnecting two or more autonomous systems).

Regarding claim 7, Nadeau et al. – Dutta et al. disclose determining, by the requesting node, the target node is unreachable (Nadeau et al, [0035] if the acknowledgment response/ping reply, denoted by the hops fails to reach the originator, then the remote "pinged" node is deemed unavailable); and 
generating, by the requesting node, the vInit message in response to determining the target node is unreachable (Nadeau et al, [0049] if multiple paths exist between a first subnetwork 110-A and a second subnetwork 110-B, the accumulated addresses are indicative of the path of the acknowledgement request such that the same path is enabled for the acknowledgement response). 

Regarding claim 8, Nadeau et al. discloses a node (Nadeau et al, FIG. 3, PE1 140) comprising: one or more processors (Nadeau et al, [0023] a computer program product that has a computer-readable medium including computer program logic encoded thereon that, when performed in a multiprocessing computerized device having a coupling of a memory and a processor, programs the processor to perform the operations in relation to [0059] the operations and methods may be embodied in whole or in part using hardware components, such as Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs), state machines, controllers or other hardware components or devices); and a memory to store instructions executable by the one or more processors (Nadeau et al, [0059] information permanently stored on non-writeable storage media such as ROM devices, or stored on writeable storage media such as floppy disks, magnetic tapes, CDs, RAM devices, and other magnetic and optical media), to perform operations comprising: 
sending a virtual Label Distribution Protocol initialization (vInit) message towards a target node (Nadeau et al, FIG. 3, PE5 142; [0033] a router, or node may "ping" another node to confirm connectivity or other path status by sending an acknowledgement request message [interpreted as vInit message], or ping, to the node for which status is sought, and receiving an acknowledgment response message [interpreted as vInit response], or ping reply, from the pinged node to indicate availability or verify reachability in relation to [0035] an acknowledgment request message sent by an originating node follows the series of hops to the destination node and [0037] PE1 generates an acknowledgment request message including a return address stack, for storing the identity of successive routers traversed by the message), 
wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (VLDP) session between the node and the target node (Nadeau et al, [0036] performing an LSP ping involves assessing the state of a remote node via a labeled switch path through each respective AS), an address for the node (Nadeau et al, [0036] the originating node stores an entry indicative of its address for the acknowledging response request in the response request message and transmits the response request message to a border router included in the path to the remote node in relation to [0037] PE1 stores its identity as an element in the return address stack and transmits the message to ASBR1 150-1) and an address for the target node (Nadeau et al, [0036] the originating node identifies a remote node from which an acknowledging response is requested, where the remote node corresponds to a path including a sequence of border routers through one or more autonomous systems), and 
receiving another vInit message from another node after sending the vInit message (Nadeau et al, FIG. 3, ASBR1 150-1; [0036] the method accumulates, in a nondestructive manner at each successive border router, an entry indicative of the identity/address of each the successive border routers on the path to the remote node, thus building a set of return path routing information operable to be employed for returning a request response message in relation to [0038] ASBR1 forwards the acknowledgment response to PE1, completing the exemplary acknowledgment response indicating a positive/reachable path from PE1 to PE5).
Nadeau et al. discloses in [0054] that an IP or LSP address may be augmented with, for example, a route distinguisher or some other mechanism to specify which VPN the address came from; however Nadeau et al. does not expressly disclose the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node, which is known in the art as evidenced by Dutta et al.
Dutta et al., from an analogous field of endeavor (Dutta et al, [0024] LDP (Label Distribution Protocol) is a signaling protocol for set up and maintenance of MPLS Label Switched Paths (LSPs), and for distributing labels for setting up LSPs in relation to [0026] an LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID and 2 byte label space identifier) discloses the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node (Dutta et al, [0031] two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session, where the Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs and Targeted Hello Adjacencies can be multi-hop away in a network, forming a multi-hop LDP session between non-directly connected LDP LSRs, where the LDP Session is the channel through which all labels and various signaling parameters are exchanged (Label Mappings) with respect to various FECs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node as taught by Dutta et al. with the system of Nadeau et al. in order to establish a multi-hop LSP tunnel between two autonomous systems (Dutta et al, [0031]).

Regarding claim 9, Nadeau et al. – Dutta et al. disclose extracting a stack of one or more labels from the another vInit message (Nadeau et al, [0031] the first node from the stack, upon receiving the ping response, pops/retrieves the second node from the stack as the node to redirect the ping response to in relation to [0045] the acknowledgment response causes the ASBRs to repeat the retrieval and transmitting for each successive address on the return address stack until the originator receives the acknowledgement response); 
storing the extracted stack in memory (Nadeau et al, [0031] since the identities of each of the ASBRs are pushed onto the stack in order, and since the ping response travels the same path as the ping (due to the nature of LSP), the identities (addresses) retrieved from the stack are valid LSP addresses according to each respective ASBR on the response path in relation to [0055] the stack may maintain a list of the ASBRs that the reply has passed through so when the reply reaches the originator, it has exactly the path of ASBRs that the ping reached); and 
adding another label to the stored stack to create a modified stack in memory (Nadeau et al, [0049] the return address stack overrides routing table or other information indicative of an alternative path from a particular ASBR), wherein the another label is used by the requesting node to reach the another node (Nadeau et al, [0049] the LSP route is indicative of a particular path to an ASBR from within the ASBR, and therefore avoids forwarding to an ASBR which represents an alternate path).

Regarding claim 10, Nadeau et al. – Dutta et al. disclose the one or more labels were provided by one or more relay nodes (Nadeau et al, [0031] the collective routing information of nodes traversed enables a reverse traversal to the originating node, where routing information may be an IP address or other identifier to enable recreation of the path from the pinged recipient back to the originator) and define an LDP path between the target node and the node (Nadeau et al, [0041] at each of the successive border routers in the network, the ASBRs accumulate, in a nondestructive manner, an entry indicative of the identity of each the successive border routers on the path to the remote node) for messages transmitted over the vLDP session (Dutta et al, [0046] initiating LDP session establishment for one or more discovered LSRs for at least one of the plurality of LSR instances to establish thereby one or more respective LDP sessions), and wherein the one or more relay nodes are located between the node and the target node (Nadeau et al, [0032] the autonomous systems collectively define a core network interconnecting the remote prefixes in relation to [0037] ASBR1 stores its identity in the next element in the stack, and forwards the message to ASBR2, similarly, ASBR2 writes an element to the stack and transmits to ASBR3 which writes the next return address in stack and ASBR4 receives the acknowledgment request, stores its identity as an element 5 in the stack, and sends the message to the destination PE5).  The motivation is the same as in claim 8.

Regarding claim 11, Nadeau et al. – Dutta et al. disclose mapping the vLDP session ID with the modified stack in memory (Nadeau et al, [0049] the return address stack overrides routing table or other information indicative of an alternative path from a particular ASBR).

Regarding claim 12, Nadeau et al. – Dutta et al. disclose generating a message (Nadeau et al, [0005] at the ingress of an MPLS network, incoming IP packets are examined and assigned a "label" by a label edge router (LER), see also [0010]); attaching a copy of the modified stack to the message (Nadeau et al, [0005] an MPLS-specific header is inserted at the front of each packet to in effect, re-encapsulate it, where the MPLS header contains a stack of labels--one or more--that uniquely identify the switching path between any two LSRs); and forwarding the message with attached modified stack to the another node (Nadeau et al, [0005] the labeled packets are then forwarded along an LSP, where each label-switched router (LSR) makes a switching decision based on the packet's label field in relation to [0006] the subsequent mapping of labels is consistent at each node so as to form a complete label switched path between the ingress to and the egress from the MPLS network).

Regarding claim 13, Nadeau et al. – Dutta et al. disclose determining that the target node is unreachable (Nadeau et al, [0035] if the acknowledgment response/ping reply, denoted by the hops fails to reach the originator, then the remote "pinged" node is deemed unavailable); and generating the vInit message in response to determining that the target node is unreachable (Nadeau et al, [0049] if multiple paths exist between a first subnetwork 110-A and a second subnetwork 110-B, the accumulated addresses are indicative of the path of the acknowledgement request such that the same path is enabled for the acknowledgement response). 

Regarding claim 14, Nadeau et al. discloses one or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors of a node, cause the one or more processors to perform operations (Nadeau et al, [0023] a computer program product that has a computer-readable medium including computer program logic encoded thereon that, when performed in a multiprocessing computerized device having a coupling of a memory and a processor, programs the processor to perform the operation) comprising: 
sending a virtual Label Distribution Protocol initialization (vInit) message towards a target node (Nadeau et al, FIG. 3, PE5 142; [0033] a router, or node may "ping" another node to confirm connectivity or other path status by sending an acknowledgement request message [interpreted as vInit message], or ping, to the node for which status is sought, and receiving an acknowledgment response message [interpreted as vInit response], or ping reply, from the pinged node to indicate availability or verify reachability in relation to [0035] an acknowledgment request message sent by an originating node follows the series of hops to the destination node and [0037] PE1 generates an acknowledgment request message including a return address stack, for storing the identity of successive routers traversed by the message), wherein the vInit message comprises: a request to establish a virtual Label Distribution Protocol (VLDP) session between the node and the target node (Nadeau et al, [0036] performing an LSP ping involves assessing the state of a remote node via a labeled switch path through each respective AS), an address for the node (Nadeau et al, [0036] the originating node stores an entry indicative of its address for the acknowledging response request in the response request message and transmits the response request message to a border router included in the path to the remote node in relation to [0037] PE1 stores its identity as an element in the return address stack and transmits the message to ASBR1 150-1) and an address for the target node (Nadeau et al, [0036] the originating node identifies a remote node from which an acknowledging response is requested, where the remote node corresponds to a path including a sequence of border routers through one or more autonomous systems), and 
receiving another vInit message from another node after sending the vInit message (Nadeau et al, [0036] the method accumulates, in a nondestructive manner at each successive border router, an entry indicative of the identity/address of each the successive border routers on the path to the remote node, thus building a set of return path routing information operable to be employed for returning a request response message in relation to [0038] ASBR1 forwards the acknowledgment response to PE1, completing the exemplary acknowledgment response indicating a positive/reachable path from PE1 to PE5).
Nadeau et al. discloses in [0054] that an IP or LSP address may be augmented with, for example, a route distinguisher or some other mechanism to specify which VPN the address came from; however Nadeau et al. does not expressly disclose the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node, which is known in the art as evidenced by Dutta et al.
Dutta et al., from an analogous field of endeavor (Dutta et al, [0024] LDP (Label Distribution Protocol) is a signaling protocol for set up and maintenance of MPLS Label Switched Paths (LSPs), and for distributing labels for setting up LSPs in relation to [0026] an LDP LSR is identified by a LDP-ID which is combination of 4 byte LSR ID and 2 byte label space identifier) discloses the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node (Dutta et al, [0031] two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session, where the Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs and Targeted Hello Adjacencies can be multi-hop away in a network, forming a multi-hop LDP session between non-directly connected LDP LSRs, where the LDP Session is the channel through which all labels and various signaling parameters are exchanged (Label Mappings) with respect to various FECs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the vInit message comprises a vLDP session identifier (ID); and the another vInit message comprises the vLDP session ID and a Label Distribution Protocol (LDP) ID of the target node as taught by Dutta et al. with the system of Nadeau et al. in order to establish a multi-hop LSP tunnel between two autonomous systems (Dutta et al, [0031]).

Regarding claim 15, Nadeau et al. – Dutta et al. disclose extracting a stack of one or more labels from the another vInit message (Nadeau et al, [0031] the first node from the stack, upon receiving the ping response, pops/retrieves the second node from the stack as the node to redirect the ping response to in relation to [0045] the acknowledgment response causes the ASBRs to repeat the retrieval and transmitting for each successive address on the return address stack until the originator receives the acknowledgement response); 
storing the extracted stack in memory (Nadeau et al, [0031] since the identities of each of the ASBRs are pushed onto the stack in order, and since the ping response travels the same path as the ping (due to the nature of LSP), the identities (addresses) retrieved from the stack are valid LSP addresses according to each respective ASBR on the response path in relation to [0055] the stack may maintain a list of the ASBRs that the reply has passed through so when the reply reaches the originator, it has exactly the path of ASBRs that the ping reached); and 
adding another label to the stored stack to create a modified stack in memory (Nadeau et al, [0049] the return address stack overrides routing table or other information indicative of an alternative path from a particular ASBR), wherein the another label is used by the requesting node to reach the another node (Nadeau et al, [0049] the LSP route is indicative of a particular path to an ASBR from within the ASBR, and therefore avoids forwarding to an ASBR which represents an alternate path).

Regarding claim 16, Nadeau et al. – Dutta et al. disclose mapping the vLDP session ID with the modified stack in memory (Nadeau et al, [0049] the return address stack overrides routing table or other information indicative of an alternative path from a particular ASBR).

Regarding claim 17, Nadeau et al. – Dutta et al. disclose generating a message (Nadeau et al, [0005] at the ingress of an MPLS network, incoming IP packets are examined and assigned a "label" by a label edge router (LER), see also [0010]); 
attaching a copy of the modified stack to the message (Nadeau et al, [0005] an MPLS-specific header is inserted at the front of each packet to in effect, re-encapsulate it, where the MPLS header contains a stack of labels--one or more--that uniquely identify the switching path between any two LSRs); and 
forwarding the message with attached modified stack to the another other node (Nadeau et al, [0005] an MPLS-specific header is inserted at the front of each packet to in effect, re-encapsulate it, where the MPLS header contains a stack of labels--one or more--that uniquely identify the switching path between any two LSRs).

Regarding claim 18, Nadeau et al. – Dutta et al. disclose determining the target node is unreachable (Nadeau et al, [0035] if the acknowledgment response/ping reply, denoted by the hops fails to reach the originator, then the remote "pinged" node is deemed unavailable); and generating the vInit message in response to determining the target node is unreachable (Nadeau et al, [0049] if multiple paths exist between a first subnetwork 110-A and a second subnetwork 110-B, the accumulated addresses are indicative of the path of the acknowledgement request such that the same path is enabled for the acknowledgement response.

Regarding claim 19, Nadeau et al. – Dutta et al. disclose the one or more labels were provided by one or more relay nodes (Nadeau et al, [0031] the collective routing information of nodes traversed enables a reverse traversal to the originating node, where routing information may be an IP address or other identifier to enable recreation of the path from the pinged recipient back to the originator) and define an LDP path between the target node and the node (Nadeau et al, [0041] at each of the successive border routers in the network, the ASBRs accumulate, in a nondestructive manner, an entry indicative of the identity of each the successive border routers on the path to the remote node) for messages transmitted over the vLDP session (Dutta et al, [0046] initiating LDP session establishment for one or more discovered LSRs for at least one of the plurality of LSR instances to establish thereby one or more respective LDP sessions), and wherein the one or more relay nodes are located between the node and the target node (Nadeau et al, [0032] the autonomous systems collectively define a core network interconnecting the remote prefixes in relation to [0037] ASBR1 stores its identity in the next element in the stack, and forwards the message to ASBR2, similarly, ASBR2 writes an element to the stack and transmits to ASBR3 which writes the next return address in stack and ASBR4 receives the acknowledgment request, stores its identity as an element 5 in the stack, and sends the message to the destination PE5).  The motivation is the same as in claim 9.

Regarding claim 20, Nadeau et al. – Dutta et al. disclose the node and target node are contained in separate network segments (Nadeau et al, FIG. 3, PE1 is in AS 110-11; PE5 is in AS 110-13; [0035] the ping originator and destination maybe any router/customer or provider edge (CE or PE) routers, autonomous system border routers (ASBRs) interconnecting two or more autonomous systems. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416